Name: 84/80/EEC: Commission Decision of 21 December 1983 instituting in the Prespa area of the prefecture of Florina, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1984-02-15

 Avis juridique important|31984D008084/80/EEC: Commission Decision of 21 December 1983 instituting in the Prespa area of the prefecture of Florina, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 044 , 15/02/1984 P. 0051 - 0055+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE PRESPA AREA OF THE PREFECTURE OF FLORINA , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 84/80/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE PRESPA AREA OF THE PREFECTURE OF FLORINA , GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE PRESPA AREA OF THE PREFECTURE OF FLORINA , GREECE 1 . TITLE PILOT ACTION IN THE PRESPA AREA OF THE PREFECTURE OF FLORINA , WESTERN MACEDONIA , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE MAIN AIMS OF THE ACTION ARE : ( A ) TO IMPLEMENT SCHEMES TO IMPROVE SOCIO-ECONOMIC CONDITIONS AND INFRASTRUCTURE IN AN ISOLATED AND UNDER-DEVELOPED FRONTIER AREA ; ( B ) TO EXPLOIT THE AREA'S NATURAL RESOURCES WITHIN A BALANCED PLAN FOR THE DEVELOPMENT OF AGRICULTURE , FISHERIES , CRAFT INDUSTRY AND TOURISM , IN A MANNER COMPATIBLE WITH PROTECTION OF THE NATURAL ENVIRONMENT . 3 . THE AREA AND ITS GENERAL FEATURES THE AREA IS AT THE NORTH-WESTERN EXTREMITY OF THE PREFECTURE OF FLORINA AND IS NEAR THE FRONTIER ( YUGOSLAVIA TO THE NORTH , ALBANIA TO THE NORTH-WEST ) . IT IS A MOUNTAIN AREA , ONE-FIFTH OF WHOSE TOTAL AREA ( APPROXIMATELY 23 000 HA ) IS COVERED BY PARTS OF THE LAKES MEGALI PRESPA AND MIKRI PRESPA . ANOTHER FEATURE OF THE AREA IS THE PRESENCE OF A NATIONAL PARK OF 19 500 HA . THE AREA IS THINLY POPULATED ( 10 COMMUNES : APPROXIMATELY 1 500 INHABITANTS - 1981 CENSUS ) AND OVER THE 10 YEARS 1971 TO 1981 THE POPULATION FELL BY ABOUT 30 % . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1984 , THE OPERATIONS LISTED BELOW ARE PROPOSED UNDER THE INTEGRATED MEDITERRANEAN PROGRAMMES : ( A ) AGRICULTURE : - AGRICULTURAL TRAINING , - IRRIGATION , - IMPROVEMENT OF GRAZING , - PROCESSING AND MARKETING OF AGRICULTURAL PRODUCE ; ( B ) FISHERIES : - FISH-BREEDING STATION , AND ENRICHMENT OF MIKRI PRESPA , - FISHERIES INSTALLATIONS ; ( C ) SMALL AND MEDIUM-SIZED UNDERTAKINGS IN MANUFACTURING : - PROVISION OF JOINT SERVICES , - INFORMATION SEMINARS ; ( D ) INFRASTRUCTURE : - STUDY ON IMPROVING ROAD LINKS WITH THE TOWNS OF FLORINA AND KASTORIA AND WITH NEIGHBOURING COUNTRIES , - CONSTRUCTION OF A SNOW-CLEARING STATION , - SNOW-CLEARING EQUIPMENT , - IMPROVEMENT OF EXISTING LOCAL ROAD NETWORK , - IMPROVEMENT OF THE ROAD BETWEEN PILI AND VRONTEROS , - CONSTRUCTION OF A CULTURAL CENTRE , - CONSTRUCTION OF GUESTS' QUARTERS ; ( E ) ENVIRONMENT : - A STUDY IS TO BE CARRIED OUT ON PROTECTING AND MAINTAINING THE NATIONAL PARK OF MIKRI PRESPA . 5 . TIMETABLE DECEMBER 1983 TO DECEMBER 1984 . 6 . AUTHORITIES RESPONSIBLE THE MINISTRY FOR THE NATIONAL ECONOMY AND THE PREFECTURAL AUTHORITIES OF FLORINA . 7 . ESTIMATE OF COMMUNITY CONTRIBUTION AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY PILOT ACTION PRESPA , GREECE FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU ( 1 ) * EXISTING INSTRUMENT ( 2 ) * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT ( 2 ) * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . AGRICULTURE - AGRICULTURAL TRAINING * - * - * - * - * - * 80 * 40 * 50 * 20 * 25 * 20 - IRRIGATIONS * - * - * - * - * - * 1 000 * 500 * 50 * 250 * 25 * 250 - IMPROVEMENT OF GRAZING * - * - * - * - * - * 170 * 85 * 50 * - * - * - - IMPROVEMENT OF PACKING ( LEGUMES , MILK , MAIZE ) * - * - * - * - * - * 750 * 375 * 50 * 75 * 10 * 75 B . FISHERIES - CONSTRUCTION OF HATCHERY * 30 * - * - * 22,5 * 75 * 530 * - * - * 397,5 * 75 * 420 - FISHING INSTALLATIONS * 10 * - * - * 7,5 * 75 * 120 * - * - * 90 * 75 * 97,5 C . SMALL AND MEDIUM-SIZED UNDERTAKINGS IN MANUFACTURING - TECHNICAL ASSISTANCE * 100 * - * - * 70 * 70 * 110 * - * - * 44 * 40 * 114 - TRAINING OF MANAGERS * - * - * - * - * - * 143 * - * - * 107,25 * 75 * 107,25 D . INFRASTRUCTURE - STUDY ON IMPROVING ROAD LINKS WITH KASTORIA , FLORINA , ALBANIA AND YUGOSLAVIA * 50 * - * - * 50 * 100 * - * - * - * - * - * 50 - SNOW-CLEARING STATION * 80 * 32 * 40 * 28 * 35 * 80 * 32 * 40 * 28 * 35 * 56 - SNOW-CLEARING EQUIPMENT * 80 * - * - * 60 * 75 * 80 * - * - * 60 * 75 * 120 - IMPROVING VILLAGE ROADS * 35 * - * - * 26,25 * 75 * 455 * 182 * 40 * 159,25 * 35 * 185,5 - IMPROVING PILI-VRONTEROS ROAD * - * - * - * - * - * 625 * 250 * 40 * 218,75 * 35 * 218,75 - CULTURAL CENTRE ( RESTORATION ) * - * - * - * - * - * 125 * 50 * 40 * 12,5 * 10 * 12,5 - GUESTS' QUARTERS IN TRADITIONAL BUILDINGS * - * - * - * - * - * 220 * 88 * 40 * 22 * 10 * 22 E . ENVIRONMENT - STUDY ON PROTECTION OF NATIONAL PARK * 60 * - * - * 60 * 100 * - * - * - * - * - * 60 TOTAL * 445 * 32 * * 324,25 * * 4 488 * 1 602 * * 1 477,8 * * 1 808,5 ( 1 ) 1 ECU = DR 81,3367 . ( 2 ) EXISTING INSTRUMENTS : ERDF , EDF AND EAGGF GUIDANCE SECTION . NB : THE FIGURES IN THIS TABLE ARE APPROXIMATIONS AND SUBJECT TO REVISION . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE HELLENIC REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .